Judge Guffy
delivered the following separate opinion:
I concur in the affirmance of the judgments, but dissent from the reasons given in the opinion.
It seems to me that the legislature, under section 160 of the Constitution, h'as plenary power as to the manner of and cause for which city officers may be removed, and it is within the power of the legislature to authorize the mayor to remove the officers mentioned for any cause or reason to him deemed sufficient, although such cause or reason might not imply either malfeasance, misfeasance or incompetency, and that, too, ■without notice or hearing; but the power of removal given in section 2794 of -the Kentucky Statutes does not clearly include the power to remove the officers in question.
Judge DuRelle delivered the following dissenting opinion: I dissent from the opinion of the majority in these cases. In my opinion the act for the government of cities of the first class was intended to effect a departure from the character of municipal government which had theretofore prevailed.
A consideration of the whole act shows that it was intended to provide a responsible head of the executive department. of the city government, accountable to the people at the polls, and that'the subordinates of that department should be responsible, directly or indirectly, to the head. While the act is in terms a general act, there was but one city to which it could apply, ánd a comparison of its provisions with those of the old city charter leads inevitably to the conclusion that a change was intended whereby greater power, and, at the *466same time, greater responsibility should attach to" the office ■of mayor. Without attempting to state in detail the argument which might be made on this question, I shall give briefly my conclusions.
The mayor, who is the head of the executive department of the city government (section 23), appoints the executive boards-, which are subordinate departments or branches of the executive, although not called departments in the statute (section 40). The boards in turn are empowered to appoint the heads of subordinate executive departments (section 48), and they also employ or appoint subordinate executive employes and officers (sections 41, 47, 100).
It is made the duty of the mayor to be vigilant and active in causing the ordinances of the city and the laws of the State to be enforced (section 29). He is required to “exercise a general supervision over all the executive and ministerial officers of the city, and see that their official duties are honestly performed. He may require, from them statements in writing concerning the discharge of their duties” (section 31). He may appoint persons “to examine, without notice, the affairs and accounts of any city department, trustee, ■officer or employe, . . . and to report to him the results of such investigation.”
If these powers were all that were attached to the office of mayor, he would be helpless to perform the duties required of him. In what way could he be vigilant and active in causing the ordinances of the city to be enforced if the boards of his appointment, creatures of his creation, were turned upon confirmation into a set of Frankenstein monsters, who could set him at del?anee? How could he exercise a general supervision over all the executive and ministerial -officers of the city, and see that their official dudes are hon*467estly performed, if those officers are responsible alone to a tribunal over which he has no- control, though appointed by him and sharing his executive powers? What sort of statements in writing concerning the discharge of their duties might he expect from members of the boards who share his powers, and, because it was supposed that they were responsible to him, have been given greater powers than those .granted to him?' What benefit would he derive from statements of subordinate officials, heads of inferior departments, etc., who are responsible alone to independent and perhaps hostile tribunals ? With what obstructions, tangible and intangible, would the examiners appointed by him meet in investigating the affairs of a city department over which he could exercise no control, or of an officer who owed allegiance to a different chief?
Again (section 52), authority is given to refer any matter in dispute as to the powers or duties of said boards or the officers thereof to the mayor, wlm shall examine and determine the questions involved, and whose decision shall be final ■as between said boards or said officers. There would be little prospect of a reference of any matter in dispute to the mayor, if the boards are entirely independent of his control.
By section 107 if is provided that “in times of peril from riot, extensive conflagration, disorder, or the apprehension thereof, the chief of police shall be subordinate to the mayor, and obey his orders and directions.” With the chief of police subject to removal at pleasure by the board of safety, and with the board of safety entirely independent, of and hostile to the mayor, who is to determine whether peril from riot, disorder, or the apprehension thereof, exists, -and which of Ms two masters will the chief of police be likely to serve under such circumstances — the one who has no'’power over *468him or the one which can decapitate him at pleasure?
The provision for written charges against and trial of policemen before'their removal from the force, upon which some stress has been laid in argument, was not part of the original act, and no argument can justly be drawn from it as to. the intent of the original act, or the intent of any part of it not affected by the amendment. This amendment( section 2, act of March 23, 1894) was passed, so far as can be inferred from its provisions, as a civil service reform measure designed to take the police force out of politics. The suggestions which have been given, and many more which might be drawn from the provisions of the act, indicate clearly that the intent of the legislature was to adopt the theory which has in modern times become the accepted theory of municipal government, that there should be a responsible head of the municipal executive, and that he should be clothed with authority commensurate with his responsibility.
The modern theory has been well expressed by Judge Cooley: “Experience has also, demonstrated the necessity of more power and more responsibility in the executive head of our municipal institutions. Too. often the.duties of the mayor or executive officer are only nominal, and to these he gives but little attention — a natural result of his want of importance, and of hjs inability to' control the administration of municipal affairs. If the office be clothed with dignity and real authority; if the mayor shall be invested with the veto power; if he shall have the sole right to appoint and the unrestricted power to suspend or remove subordinate officials or heads of departments, then the citizens, can justly demand of him'that he shall be individually responsible for the proper conduct of the concerns of the municipal*469ity, and, if grievances exist, they will know to whom to apply for remedy or upon whom to fix the blame.”
It is not necessary to suppose that the legislature had the present condition of affairs in mind in passing the act, though it is to- be presumed that they considered the con-' tingency of the death or resignation of the mayor during his term. What they probably had mainly in view was the contingency which was to be expected, namely, that the mayor and the boards of his appointment might differ in their views of what was necessary for the proper conduct of the city government, or might become engaged in a quarrel over personal matters; and so the purpose of the legislature being clearly deducible from the act itself, the question remains whether apt language was used to express that intention, and, if so, whether the constitution gave the right to effect the object.
Section 32 provides: “Removal of officials appointed by the mayor. He may, by a written order giving his reasons therefor, remove from office any head of a department, director or other officer appointed my him. A copy of said order shall be sent to the board of aldermen at its next meeting. Unless such order be disapproved by the board of aldermen within thirty days said order shall stand.”
It is contended for the boards that this section does not include them upon the ground of the rule of construction “that a statute which enumerates persons or things of an inferior rank, dignity or importance is not to be extended by the addition of general words to persons or things of a higher rank, dignity or importance than the highest enumerated, if there are any of a lower species to which the words can apply.” (Black on Interpretation, 145.)
While this rule of interpretation is most, generally in-*470yoked to prevent the application of a penal statute, in this case it can have no application, for the members of the boards are themselves, within the meaning of the section, heads of departments. Their duties are prescribed by the charter and their departments are subdivided into other departments — as the police and ñre — whose heads are appointed by the boards; yet the two great divisions, though not called “departments” are none the less so, and the members of the boards are none the less heads of them. It might as well be said that the mayor is not the head of the executive department of the city government. Moreover, the boards, are the only heads of departments to which the legislature can be presumed to have intended the language to apply, for they are the only heads of departments (unless we may call the comptroller’s office a department) “appointed by him.”
It remains to be considered whether the removal provided for by section 32 was forbidden by section ICO of the Constitution. That section, after providing specifically for certain-named officers of municipalities, and thereby creating what was never known to any former Constitution, namely, constitutional municipal officers, fixing their terms of office and the manner of their selection under various conditions, proceeds: “The General Assembly shall prescribe the qualifications of all officers of towns and cities, the manner and causes for which they may.be removed from office, and how vacancies in such offices may be filled.”
That section is susceptible of two interpretations: One, that the concluding clause referred only to those municipal offices which were mentioned in the Constitution — that is, to the constitutional municipal offices — and has no application to municipal offices which are the mere creatures of the legislature. The other construction is that the section was-*471intended to be permissive; to enlarge the power of the legislature as to offices which had been made constitutional by the new Constitution, and to> give to the legislature a power which it otherwise would not have had, inasmuch as the offices had been made constitutional; and in the construction of the constitutional provision the language should be interpreted in its natural sense as it was understood by the people who voted for it. It is difficult to suppose that the avei age voter, in eonsideiing ,'he section which gave the legislature power to provide the manner in and causes for which officers might be removed from their offices, understood or intended that those causes were limited to such as were, at common law grounds for impeachment.
In theory Constitutions are made by the whole people. In actual practice they are submitted to them for ratification, and the words used are to be given their common meaning, and not to be construed technically. It must be remembered that under the former Constitutions it was well established and undisputed that the legislature was without power to provide qualifications for constitutional officers in addition to the qualifications provided in the Constitution, or to provide for their removal for any cause other than the causes recognized by the common law at the time of the adoption of the Constitution, or to provide any manner of removing a constitutional officer except upon notice and hearing. (Page v. Hardin, 8 B. Mon.: 648.)
On the other hand, prior to the adoption of this Constitution, it was equally well settled that as to officers which were not constitutional but wholly statutory, the legislature had full power to provide their qualifications and the manner of their removal whether the removal was to be with or *472without cause, or with or without notice and hearing. (South v. Commissioners, 86 Ky., 186.)
Before the adoption of the present Constitution the legislature was omnipotent as to municipal government and municipal officers, and when the new Constitution was adopted, which created certain constitutional municipal offices, a wise provision was inserted to prevent those new constitutional offices becoming subject to the then established rule of law; and the language of this provision must be construed according to its common meaning.
“In interpreting clauses we must presume that the words have been employed in their natural and ordinary meaning. .As Marshall, chief justice, says: ‘The framers of the Constitution and the people who adopt it must be understood to have employed words in their natural sense, and to have intended what they have said.’ This is but saying that no forced or unnatural construction is to be put upon their language; and it seems so obvious a truism that one expects to. see it universally accepted without any question; but the attempt is made so often by interested subtlety and ingenious refinement to induce the courts to force from these instruments a meaning which their'framers never held, that it frequently becomes necessary to re-declare this fundamental maxim. Narrow and technical reasoning is misplaced when it is brought to bear upon an instrument framed by the people themselves for themselves, and designed as a chart upo i which every man, learned and unlearned, may be able to trace the leading principles of government.” (Cooley’s Constitutional Limitations, 6th ed., p. 73.)
In my judgment the constitutional provision is a wise one, .and section 32 of the act under consideration was adopted in accordance with the purpose of the constitutional provi*473sion, which was intended to be permissive and not restrictive upon the power of the legislature.
In passing upon its validity this court should be guided by the well-settled rule of statutory construction which is thus stated by Judge Cooley in his work on Constitutional Limitations: “It has been said by eminent jurists that when courts are called upon to pronounce the invalidity of an act of legislation, passed with all the forms and ceremonies requisite to give it the force of law, they will approach the question with great caution, examine it in every possible aspect, and ponder upon it as long as deliberation and patient attention can throw any new light upon the subject, and never declare a statute void unless the nullity and invalidity of the act are placed, in their judgment, beyond reasonable doubt. A reasonable doubt' must be solved in favor of the legislative action, and the act be sustained.
“The question w’hether a law be void for its repugnancy to the Constitution is at all times a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative in a doubtful case. The court, when impelled by duty to render such a judgment, would be unworthy of its station could it be unmindful' of the solemn obligation which that station imposes; but it is not on slight implication and vague conjecture that the legislature is to be pronounced to have transcended its powers, and its acts to be considered us void. The opposition between the Constitution and the law should be such that the judge feels a clear and strong conviction of their incompatibility with each other.
“Mr. Justice Washington, gives a reason for this rule which has been repeatedly recognized in other cases which we have cited. After expressing the opinion that the par-' jicular question there presented, and which regarded the *474constitutionality of a State law as involved in difficulty and doubt, he says: ‘But if I could rest my opinion in favor of the constitutionality of the law on which the question arises on no other ground that this doubt so felt andacknowledged, that alone would, in my estimation, be a satisfactory vindication of it. It is but a decent respect due to the wisdom, the integrity and the patriotism of the legislative body by which any law is passed, to presume in favor of its validity until its violation of the Constitution is proved beyond all reasonable doubt.’” (Cooley’s Constitutional Limitation, 6th ed., p. 216.)